DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.
REASONS FOR ALLOWANCE
Claims 1, 3, 6-12, 14-20 and 22-26 are allowed.
The closest reference found is Noel (US 2021/0164771) which discloses a continuous dust accumulation monitoring system (600) comprising: an enclosure (603) adapted for use in electrical hazardous locations (par. [0002]); a sample area on an external surface (103) of the enclosure (603) for collecting ambient dust; a dust accumulation sensor as assembly (101) installed in the enclosure (603) configured to generate a signal based on the amount of ambient dust collected on the sample area (par. [0033] and [0034]); and a circuit board within the enclosure configured to receive the signal from the dust accumulation sensor assembly (i.e., the unit 101 comprises an emitter and a receiver and driven by a power source; thus, it is inherently disclosed a circuit board). However, Noel fails to teach “a sample area comprising a platform 
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 23.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a sample area comprising a platform extending from the floor of the external surface of the enclosure for collecting ambient dust, wherein the platform is elevated above the floor; a dust accumulation sensor assembly installed in the enclosure, wherein the dust accumulation sensor assembly comprises a camera secured within the enclosure and to the side of the sample area, wherein the dust accumulation sensor assembly further comprises a scale, and wherein the sample area and the scale are within a field of view of the camera, wherein the dust accumulation sensor assembly is configured to measure dust height continuously via the camera and 
As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein the dust accumulation sensor assembly comprises a camera secured within the enclosure and to the side of the sample area, wherein the dust accumulation sensor assembly further comprises a scale, wherein the dust accumulation sensor assembly is configured to measure dust height continuously via the camera and the scale as dust accumulates on the sample area; a circuit board within the enclosure configured to receive the signal from the dust accumulation sensor assembly”, in combination with the rest of the limitations of claim 23.
	Claims 3, 6-12, 14-24-26 are dependent claims; therefore, they are allowed with respect to the claim on which they depend. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  January 15, 2022